Exhibit 10.1

    
    
GOLDMAN, SACHS & CO. | 200 WEST STREET | NEW YORK, NEW YORK 10282-2198 | TEL:
212-902-1000
Opening Transaction


To:


Duke Energy Corporation
550 South Tryon Street
Charlotte, North Carolina 28202-1803
A/C:
[Insert Account Number]
From:
Goldman, Sachs & Co.
Re:
Accelerated Stock Buyback
Ref. No:
As provided in the Supplemental Confirmation
Date:
April 6, 2015
 
 

This master confirmation (this “Master Confirmation”), dated as of April 6, 2015
is intended to set forth certain terms and provisions of certain Transactions
(each, a “Transaction”) entered into from time to time between Goldman, Sachs &
Co. (“Dealer”) and Duke Energy Corporation (“Counterparty”). This Master
Confirmation, taken alone, is neither a commitment by either party to enter into
any Transaction nor evidence of a Transaction. The additional terms of any
particular Transaction shall be set forth in a Supplemental Confirmation in the
form of Schedule A hereto (a “Supplemental Confirmation”), which shall reference
this Master Confirmation and supplement, form a part of, and be subject to this
Master Confirmation. This Master Confirmation and each Supplemental Confirmation
together shall constitute a “Confirmation” as referred to in the Agreement
specified below.
The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Master
Confirmation. This Master Confirmation and each Supplemental Confirmation
evidence a complete binding agreement between Counterparty and Dealer as to the
subject matter and terms of each Transaction to which this Master Confirmation
and such Supplemental Confirmation relate and shall supersede all prior or
contemporaneous written or oral communications with respect thereto.
This Master Confirmation and each Supplemental Confirmation supplement, form a
part of, and are subject to an agreement in the form of the 1992 ISDA Master
Agreement (Multicurrency-Cross Border) (the “Agreement”) as if Dealer and
Counterparty had executed the Agreement on the date of this Master Confirmation
(but without any Schedule except for (i) the election of Loss and Second Method,
New York law (without reference to its choice of laws doctrine other than Title
14 of Article 5 of the New York General Obligations Law) as the governing law
and US Dollars (“USD”) as the Termination Currency, (ii) the election that
subparagraph (ii) of Section 2(c) will not apply to the Transactions, (iii) the
replacement of the word “third” in the last line of Section 5(a)(i) with the
word “second”, (iv) the election that the “Cross Default” provisions of Section
5(a)(vi) shall apply to Dealer, with a “Threshold Amount” of three percent (3%)
of Dealer’s shareholders’ equity, and to Counterparty, with a “Threshold Amount”
of USD 150 million (provided that, in each case, (a) the text “, or becoming
capable at such time of being declared,” shall be deleted from Section
5(a)(vi)(1) and (b) the following provision shall be added to the end of Section
5(a)(vi): “but a default under clause (2) above shall not constitute an Event of
Default if (x) the default was caused solely by error or omission of an
administrative or operational nature, (y) funds were available to enable the
party to make the payment when due and (z) the payment is made within two Local
Business Days of such party’s receipt of written notice of its failure to pay”)
and (v) that Credit Support Provider means, in relation to Dealer, The Goldman
Sachs Group, Inc.).




--------------------------------------------------------------------------------




The Transactions shall be the sole Transactions under the Agreement. If there
exists any ISDA Master Agreement between Dealer and Counterparty or any
confirmation or other agreement between Dealer and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between Dealer and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which Dealer
and Counterparty are parties, the Transactions shall not be considered
Transactions under, or otherwise governed by, such existing or deemed ISDA
Master Agreement.
All provisions contained or incorporated by reference in the Agreement shall
govern this Master Confirmation and each Supplemental Confirmation except as
expressly modified herein or in the related Supplemental Confirmation.
If, in relation to any Transaction to which this Master Confirmation and a
Supplemental Confirmation relate, there is any inconsistency between the
Agreement, this Master Confirmation, any Supplemental Confirmation and the
Equity Definitions, the following will prevail for purposes of such Transaction
in the order of precedence indicated: (i) such Supplemental Confirmation;
(ii) this Master Confirmation; (iii) the Equity Definitions; and (iv) the
Agreement.
1.Each Transaction constitutes a Share Forward Transaction for the purposes of
the Equity Definitions. Set forth below are the terms and conditions that,
together with the terms and conditions set forth in the Supplemental
Confirmation relating to any Transaction, shall govern such Transaction.
General Terms:
Trade Date:
For each Transaction, as set forth in the related Supplemental Confirmation.

Buyer:
Counterparty

Seller:
Dealer

Shares:
Common stock, par value USD 0.001 per share, of Counterparty (Ticker: DUK)

Exchange:
New York Stock Exchange

Related Exchange(s):
All Exchanges.

Prepayment\Variable
Obligation:
Applicable



Prepayment Amount:
For each Transaction, as set forth in the related Supplemental Confirmation.

Prepayment Date:
For each Transaction, as set forth in the related Supplemental Confirmation.



Valuation:
VWAP Price:
For any Exchange Business Day, as determined by the Calculation Agent based on
the New York 10b-18 Volume Weighted Average Price per Share for the regular
trading session (including any extensions thereof) of the Exchange on such
Exchange Business Day (without regard to pre-open or after hours trading outside
of such regular trading session for such Exchange Business Day), as published by
Bloomberg at 4:15 p.m. New York time (or 15 minutes following the end of any
extension of the regular trading session) on such Exchange Business Day, on
Bloomberg page “DUK.N <Equity> AQR_SEC” (or any successor thereto), or if such
price is not so reported on such Exchange Business Day for any reason or is, in
the Calculation Agent’s reasonable determination, erroneous, such VWAP Price
shall be as reasonably determined by the Calculation Agent. For purposes of
calculating the VWAP Price, the


2

--------------------------------------------------------------------------------




Calculation Agent will include only those trades that are reported during the
period of time during which Counterparty could purchase its own shares under
Rule 10b-18(b)(2) and are effected pursuant to the conditions of Rule
10b-18(b)(3), each under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) (such trades, “Rule 10b-18 eligible transactions”).
Forward Price:
The average of the VWAP Prices for the Calculation Dates in the Calculation
Period, subject to “Valuation Disruption” below.

Forward Price
Adjustment Amount:
For each Transaction, as set forth in the related Supplemental Confirmation.

Calculation Period:
The period from and including the Calculation Period Start Date to and including
the Termination Date.

Calculation Period Start Date:
For each Transaction, as set forth in the related Supplemental Confirmation.

Termination Date:
The Scheduled Termination Date; provided that Dealer shall have the right to
designate any Calculation Date on or after the First Acceleration Date to be the
Termination Date (the “Accelerated Termination Date”) by delivering notice to
Counterparty of any such designation prior to 11:59 p.m. New York City time on
the Calculation Date immediately following the designated Accelerated
Termination Date.

Calculation Dates:
For each Transaction, any date that is both an Exchange Business Day and is set
forth as a Calculation Date in the related Supplemental Confirmation and every
other Scheduled Trading Day following the last Calculation Date set forth in
such Supplemental Confirmation; provided that beginning three (3) Exchange
Business Days following any Other Transaction Termination Date for such
Transaction, Calculation Date for such Transaction shall mean any Exchange
Business Day. “Other Transaction Termination Date” means, for any Transaction,
the termination date or, if later, the last day of any settlement valuation
period under any similar and substantially contemporaneous transaction entered
into between Counterparty and another dealer, which other transaction shall have
terms substantially identical to the terms of such Transaction, except for
calculation dates that do not coincide with any Calculation Dates hereunder.
Counterparty shall notify Dealer of any Other Transaction Termination Date on
the earlier of such Other Transaction Termination Date and the date Counterparty
is notified of such Other Transaction Termination Date.

Scheduled Termination Date:
For each Transaction, as set forth in the related Supplemental Confirmation,
subject to postponement as provided in “Valuation Disruption” below.

First Acceleration Date:
For each Transaction, as set forth in the related Supplemental Confirmation.

Valuation Disruption:
The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended by deleting the words “at any time during the
one-hour period that ends at the relevant Valuation Time, Latest Exercise Time,
Knock-in Valuation Time or Knock-out Valuation Time, as the case may be” and
inserting the words “at any time on any Scheduled Trading Day during the
Calculation Period or Settlement Valuation Period” after the word “material,” in
the third line thereof.

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

3

--------------------------------------------------------------------------------




Notwithstanding anything to the contrary in the Equity Definitions, to the
extent that a Disrupted Day occurs (i) on a Scheduled Trading Day scheduled to
be a Calculation Date in the Calculation Period, the Calculation Agent may, in
its good faith and commercially reasonable discretion, postpone the Scheduled
Termination Date to the next Calculation Date, or (ii) on a Scheduled Trading
Day scheduled to be a Calculation Date in the Settlement Valuation Period, the
Calculation Agent may extend the Settlement Valuation Period by up to one
Calculation Date for each such Disrupted Day. If any such Disrupted Day is a
Disrupted Day because of a Market Disruption Event (or a deemed Market
Disruption Event as provided herein), the Calculation Agent shall determine
whether (i) such Disrupted Day is a Disrupted Day in full, in which case the
VWAP Price for such Disrupted Day shall not be included for purposes of
determining the Forward Price or the Settlement Price, as the case may be, or
(ii) such Disrupted Day is a Disrupted Day only in part, in which case the VWAP
Price for such Disrupted Day shall be determined by the Calculation Agent based
on Rule 10b-18 eligible transactions in the Shares on such Disrupted Day taking
into account the nature and duration of the relevant Market Disruption Event,
and the weighting of the VWAP Price for the relevant Calculation Dates during
the Calculation Period or the Settlement Valuation Period, as the case may be,
shall be adjusted in a commercially reasonable manner by the Calculation Agent
for purposes of determining the Forward Price or the Settlement Price, as the
case may be, with such adjustments based on, among other factors, the duration
of any Market Disruption Event and the volume, historical trading patterns and
price of the Shares. Any Exchange Business Day on which, as of the date hereof,
the Exchange is scheduled to close prior to its normal close of trading shall be
deemed not to be an Exchange Business Day; if a closure of the Exchange prior to
its normal close of trading on any Exchange Business Day is scheduled following
the date hereof, then such Exchange Business Day shall be deemed to be a
Disrupted Day in full.
If a Disrupted Day occurs on a Scheduled Trading Day scheduled to be a
Calculation Date during the Calculation Period or the Settlement Valuation
Period, as the case may be, and each of the five immediately following scheduled
Calculation Dates is a Disrupted Day, then the Calculation Agent, in its good
faith and commercially reasonable discretion, may deem such fifth scheduled
Calculation Date to be an Exchange Business Day that is not a Disrupted Day and
determine the VWAP Price for such fifth scheduled Calculation Date using its
good faith estimate of the value of the Shares on such fifth scheduled
Calculation Date based on the volume, historical trading patterns and price of
the Shares and such other factors as it deems appropriate.
Settlement Terms:    
Settlement Procedures:
If the Number of Shares to be Delivered is positive, Physical Settlement shall
be applicable; provided that Dealer does not, and shall not, make the agreement
or the representations set forth in Section 9.11 of the Equity Definitions
related to the restrictions imposed by applicable securities laws with respect
to any Shares delivered by Dealer to Counterparty under any Transaction. If the
Number of Shares to be Delivered is negative, then the Counterparty Settlement
Provisions in Annex A shall apply.

Number of Shares
to be Delivered:
A number of Shares equal to (x)(a) the Prepayment Amount divided by (b) the
Divisor Amount minus (y) the number of Initial Shares.

Divisor Amount:
The greater of (i) the Forward Price minus the Forward Price Adjustment Amount
and (ii) USD 1.00.


4

--------------------------------------------------------------------------------




Excess Dividend Amount:
For the avoidance of doubt, all references to the Excess Dividend Amount shall
be deleted from Section 9.2(a)(iii) of the Equity Definitions.

Settlement Date:
If the Number of Shares to be Delivered is positive, the date that is one
Settlement Cycle immediately following the Termination Date.

Settlement Currency:
USD

Initial Share Delivery:
Dealer shall deliver a number of Shares equal to the Initial Shares to
Counterparty on the Initial Share Delivery Date in accordance with Section 9.4
of the Equity Definitions, with the Initial Share Delivery Date deemed to be a
“Settlement Date” for purposes of such Section 9.4.



Initial Share Delivery Date:
For each Transaction, as set forth in the related Supplemental Confirmation.



Initial Shares:
For each Transaction, as set forth in the related Supplemental Confirmation.

Share Adjustments:
Potential Adjustment Event:
Notwithstanding anything to the contrary in Section 11.2(e) of the Equity
Definitions, an Extraordinary Dividend shall not constitute a Potential
Adjustment Event, nor shall the issuance of stock options, restricted stock or
restricted stock units in the ordinary course pursuant to Counterparty’s
employee incentive plan.

It shall constitute an additional Potential Adjustment Event if the Scheduled
Termination Date for any Transaction is postponed pursuant to “Valuation
Disruption” above, in which case the Calculation Agent may, in its commercially
reasonable discretion, adjust any relevant terms of any such Transaction as
necessary to account for the economic effect on such Transaction of such
postponement; provided that the Calculation Agent shall not change the
designation of any Calculation Date.
Extraordinary Dividend:
For any calendar quarter, any dividend or distribution on the Shares with an
ex-dividend date occurring during such calendar quarter (other than any dividend
or distribution of the type described in Section 11.2(e)(i) or Section
11.2(e)(ii)(A) of the Equity Definitions) (a “Dividend”) the amount or value of
which (as determined by the Calculation Agent), when aggregated with the amount
or value (as determined by the Calculation Agent) of any and all previous
Dividends with ex-dividend dates occurring in the same calendar quarter, exceeds
the Ordinary Dividend Amount for such Dividend.

Ordinary Dividend Amount:
For each Dividend for each Transaction, as set forth in the related Supplemental
Confirmation

Method of Adjustment:
Calculation Agent Adjustment

Early Ordinary Dividend
Payment:
If an ex-dividend date for any Dividend that is not an Extraordinary Dividend
occurs during any calendar quarter occurring (in whole or in part) during the
Relevant Dividend Period (as defined below) and is prior to the Scheduled
Ex-Dividend Date for such calendar quarter, the Calculation Agent shall make
such adjustment to the exercise, settlement, payment or any other terms of the
relevant Transaction as the Calculation Agent determines appropriate to account
for the economic effect on such Transaction of such event.


5

--------------------------------------------------------------------------------




Scheduled Ex-Dividend
Dates:
For each Transaction for each calendar quarter, as set forth in the related
Supplemental Confirmation.

Extraordinary Events:
Consequences of
Merger Events:    
(a)    Share-for-Share:        Modified Calculation Agent Adjustment
(b)    Share-for-Other:        Cancellation and Payment
(c)    Share-for-Combined:    Component Adjustment
Tender Offer:
Applicable; provided that (i) Section 12.1(d) of the Equity Definitions shall be
amended by replacing “10%” in the third line thereof with “15%”, (ii) Section
12.1(l) of the Equity Definitions shall be amended (x) by deleting the
parenthetical in the fifth line thereof, (y) by replacing “that” in the fifth
line thereof with “whether or not such announcement” and (z) by adding
immediately after the words “Tender Offer” in the fifth line thereof “, and any
publicly announced change or amendment to such an announcement (including the
announcement of an abandonment of such intention)” and (iii) Sections 12.3(a)
and 12.3(d) of the Equity Definitions shall each be amended by replacing each
occurrence of the words “Tender Offer Date” by “Announcement Date.”

Consequences of
Tender Offers:    
(a)
Share-for-Share:    Modified Calculation Agent Adjustment or Cancellation and
Payment, at the election of Dealer

(b)
Share-for-Other:    Modified Calculation Agent Adjustment or Cancellation and
Payment, at the election of Dealer

(c)
Share-for-Combined:    Modified Calculation Agent Adjustment or Cancellation and
Payment, at the election of Dealer

Nationalization,
Insolvency or Delisting:
Cancellation and Payment; provided that in addition to the provisions of Section
12.6(a)(iii) of the Equity Definitions, it shall also constitute a Delisting if
the Exchange is located in the United States and the Shares are not immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, NYSE
MKT, The NASDAQ Global Select Market or The NASDAQ Global Market (or their
respective successors); if the Shares are immediately re-listed, re-traded or
re-quoted on any such exchange or quotation system, such exchange or quotation
system shall be deemed to be the Exchange.

Additional Disruption Events:
(a)
Change in Law:    Applicable; provided that Section 12.9(a)(ii) of the Equity
Definitions is hereby amended by (i) replacing the phrase “the interpretation”
in the third line thereof with the phrase “, or public announcement of, the
formal or informal interpretation”, (ii) by replacing the word “Shares” where it
appears in clause (X) thereof with the words “Hedge Position”


6

--------------------------------------------------------------------------------




and (iii) by immediately following the word “Transaction” in clause (X) thereof,
adding the phrase “in the manner contemplated by the Hedging Party on the Trade
Date”; provided further that (i) any determination as to whether (A) the
adoption of or any change in any applicable law or regulation (including, for
the avoidance of doubt and without limitation, (x) any tax law or (y) adoption
or promulgation of new regulations authorized or mandated by existing statute)
or (B) the promulgation of or any change in the interpretation by any court,
tribunal or regulatory authority with competent jurisdiction of any applicable
law or regulation (including any action taken by a taxing authority), in each
case, constitutes a “Change in Law” shall be made without regard to Section 739
of the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 or any
similar legal certainty provision in any legislation enacted, or rule or
regulation promulgated, on or after the Trade Date, and (ii) Section 12.9(a)(ii)
of the Equity Definitions is hereby amended by replacing the parenthetical
beginning after the word “regulation” in the second line thereof the words
“(including, for the avoidance of doubt and without limitation, (x) any tax law
or (y) adoption or promulgation of new regulations authorized or mandated by
existing statute)”.
(b)
Failure to Deliver:    Applicable

(c)
Insolvency Filing:    Applicable

(d)
Hedging Disruption:    Applicable

(e)
Increased Cost of Hedging:    Applicable

(f)
Loss of Stock Borrow:    Applicable

Maximum Stock Loan Rate:    For each Transaction, as set forth in the related
Supplemental Confirmation.
Hedging Party:            Dealer
(g)
Increased Cost of Stock Borrow:    Applicable

Initial Stock Loan Rate:    For each Transaction, as set forth in the related
Supplemental Confirmation.
Hedging Party:    Dealer
Determining Party:    Dealer
Additional Termination Event(s):
Notwithstanding anything to the contrary in the Equity Definitions, if, as a
result of an Extraordinary Event, any Transaction would be cancelled or
terminated (whether in whole or in part) pursuant to Article 12 of the Equity
Definitions, an Additional Termination Event (with such terminated
Transaction(s) (or portions thereof) being the Affected Transaction(s) and
Counterparty being the sole Affected Party) shall be deemed to occur, and, in
lieu of Sections 12.7, 12.8 and 12.9 of the Equity Definitions, Section 6 of the
Agreement shall apply to such Affected Transaction(s).


7

--------------------------------------------------------------------------------




The declaration by the Issuer of any Extraordinary Dividend, the ex-dividend
date for which occurs or is reasonably expected to occur, as determined by the
Calculation Agent, during the Relevant Dividend Period, will constitute an
Additional Termination Event, with Counterparty as the sole Affected Party and
all Transactions hereunder as the Affected Transactions.
Relevant Dividend Period:
The period from and including the Calculation Period Start Date to and including
the Relevant Dividend Period End Date.

Relevant Dividend Period
End Date:
If the Number of Shares to be Delivered is negative, the last day of the
Settlement Valuation Period; otherwise, the Termination Date.

Non-Reliance/Agreements and
Acknowledgements Regarding
Hedging Activities/Additional
Acknowledgements:
Applicable



Transfer:
Notwithstanding anything to the contrary in the Agreement, Dealer may assign,
transfer and set over all rights, title and interest, powers, privileges and
remedies of Dealer under any Transaction, in whole or in part, to an affiliate
of Dealer whose obligations are guaranteed by The Goldman Sachs Group, Inc.
without the consent of Counterparty; provided that (i) such affiliate assumes,
in a written agreement satisfactory to and for the benefit of Counterparty, the
obligations of Dealer hereunder in respect thereof, (ii) no Event of Default,
Potential Event of Default or Termination Event with respect to which Dealer is
the Defaulting Party or an Affected Party, as the case may be, exists or would
result therefrom, (iii) no Additional Disruption Event or other event giving
rise to a right or responsibility to terminate or cancel the Transaction or to
make an adjustment to the terms of the Transaction would result therefrom, and
(iv) at the time of such assignment or transfer, Counterparty shall not, as a
result of such assignment or transfer, either (A) be required to pay to Dealer
an additional amount in respect of an Indemnifiable Tax or (B) receive a payment
from which an amount is required to be deducted or withheld for or on account of
a Tax as to which no additional amount is required to be paid.



Dealer Payment Instructions:
Chase Manhattan Bank New York

For A/C Goldman, Sachs & Co.
A/C #930-1-011483
ABA: 021-000021


Counterparty’s Contact Details
for Purpose of Giving Notice:
W. Bryan Buckler

Assistant Treasurer
Duke Energy Corporation
550 South Tryon Street
Charlotte, NC 28202
Telephone: 704-382-2640
Email: Bryan.Buckler@duke-energy.com
    
Dealer’s Contact Details for
Purpose of Giving Notice:
Goldman, Sachs & Co.

200 West Street
New York, NY 10282-2198
Attention: Simon Watson, Equity Capital Markets
Telephone: 212-902-2317

8

--------------------------------------------------------------------------------




Facsimile: 212-256-5738
Email: simon.watson@ny.ibd.email.gs.com


With a copy to:


Attention: Daniel Josephs, Equity Capital Markets
Telephone: 212-902-8193
Facsimile: 917-977-3943
Email: daniel.josephs@gs.com


And email notification to the following address:
Eq-derivs-notifications@am.ibd.gs.com


Form of Notice:
Section 12(a)(ii) of the Agreement hereby is amended by deleting the text
thereof and inserting “[Reserved]” in place of such text. Section 12(b) of the
Agreement hereby is amended by striking the word “telex” and the comma
immediately preceding such word. For the avoidance of doubt, the text
“electronic messaging system” as used in Section 12 of the Agreement shall mean
only electronic mail (also known as e-mail).

2.
Calculation Agent.    Dealer; provided that, following the occurrence and during
the continuance of an Event of Default of the type described in Section
5(a)(vii) of the Agreement with respect to which Dealer is the Defaulting Party,
Counterparty shall have the right to designate a leading dealer in the
over-the-counter equity derivatives market to act as the Calculation Agent.

3.Additional Mutual Representations, Warranties and Covenants of Each Party. In
addition to the representations, warranties and covenants in the Agreement, each
party represents, warrants and covenants to the other party that:
(a)    Eligible Contract Participant. It is an “eligible contract participant”,
as defined in the U.S. Commodity Exchange Act (as amended), and is entering into
each Transaction hereunder as principal (and not as agent or in any other
capacity, fiduciary or otherwise) and not for the benefit of any third party.
(b)    Accredited Investor. Each party acknowledges that the offer and sale of
each Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of Section
4(a)(2) thereof. Accordingly, each party represents and warrants to the other
that (i) it has the financial ability to bear the economic risk of its
investment in each Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined under
Regulation D under the Securities Act and (iii) the disposition of each
Transaction is restricted under this Master Confirmation, the Securities Act and
state securities laws.
(c)    Guarantee of The Goldman Sachs Group, Inc.  The obligations of Dealer in
respect of each Transaction hereunder will be guaranteed by The Goldman Sachs
Group, Inc. pursuant to (i) the General Guarantee Agreement, dated January 30,
2006, made by The Goldman Sachs Group, Inc. relating to certain obligations of
Dealer (available as Exhibit 10.45 to The Goldman Sachs Group, Inc. Annual
Report on Form 10-K for the fiscal year ended November 25, 2005), or (ii) any
replacement or successor guarantee, which may be in the form of a general
guarantee or a guarantee that specifically references the Transactions (in each
case, the “Guarantee”).  For the avoidance of doubt, the obligations of Dealer
in respect of each Transaction hereunder shall be recourse payment obligations
as such term is used in the Guarantee and for all other purposes. The parties
agree and acknowledge that the Guarantee shall not be a Credit Support Document
hereunder.
4.Additional Representations, Warranties and Covenants of Counterparty. In
addition to the representations, warranties and covenants in the Agreement,
Counterparty represents, warrants and covenants to Dealer that:



9

--------------------------------------------------------------------------------




(a)    The purchase or writing of each Transaction and the transactions
contemplated hereby will not violate Rule 13e-1 or Rule 13e-4 under the Exchange
Act.
(b)    It is not entering into any Transaction (i) on the basis of, and is not
aware of, any material non-public information with respect to the Shares, (ii)
in anticipation of, in connection with, or to facilitate, a distribution of its
securities, a self tender offer or a third-party tender offer or (iii) to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares).
(c)    Each Transaction is being entered into pursuant to a publicly disclosed
Share buy-back program and its Board of Directors has approved the use of
derivatives to effect the Share buy-back program.
(d)    Without limiting the generality of Section 13.1 of the Equity
Definitions, Counterparty acknowledges that neither Dealer nor any of its
affiliates is making any representations or warranties or taking any position or
expressing any view with respect to the treatment of any Transaction under any
accounting standards including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, or ASC Topic 480, Distinguishing Liabilities from
Equity and ASC 815-40, Derivatives and Hedging - Contracts in Entity’s Own
Equity.
(e)    As of (i) the date hereof and (ii) the Trade Date for each Transaction
hereunder, Counterparty is in compliance with its reporting obligations under
the Exchange Act and its most recent Annual Report on Form 10-K, together with
all reports subsequently filed or furnished by it pursuant to the Exchange Act
and all public statements by it, taken together and as amended and supplemented
to the date of this representation, do not, as of their respective dates,
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.
(f)    Counterparty shall report each Transaction as required under the Exchange
Act and the rules and regulations thereunder.
(g)    The Shares are not, and Counterparty will not cause the Shares to be,
subject to a “restricted period” (as defined in Regulation M promulgated under
the Exchange Act) at any time during any Regulation M Period (as defined below)
for any Transaction unless Counterparty has provided written notice to Dealer of
such restricted period not later than the Scheduled Trading Day immediately
preceding the first day of such “restricted period”; Counterparty acknowledges
that any such notice may cause a Disrupted Day to occur pursuant to Section 5
below; accordingly, Counterparty acknowledges that its delivery of such notice
must comply with the standards set forth in Section 6 below; “Regulation M
Period” means, for any Transaction, (i) the Relevant Period (as defined below)
and (ii) the Settlement Valuation Period, if any, for such Transaction.
“Relevant Period” means, for any Transaction, the period commencing on the Trade
Date for such Transaction and ending on the earlier of (i) the Scheduled
Termination Date and (ii) the last Additional Relevant Day (as specified in the
related Supplemental Confirmation) for such Transaction, or such earlier day as
elected by Dealer and communicated to Counterparty on such day (or, if later,
the First Acceleration Date without regard to any acceleration thereof pursuant
to “Special Provisions for Acquisition Transaction Announcements” below).
(h)    As of the Trade Date, the Prepayment Date, the Initial Share Delivery
Date and the Settlement Date for each Transaction, Counterparty is not
“insolvent” (as such term is defined under Section 101(32) of the U.S.
Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy Code”))
and Counterparty would be able to purchase a number of Shares with a value equal
to the Prepayment Amount in compliance with the laws of the jurisdiction of
Counterparty’s incorporation.
(i)    Counterparty is not and, after giving effect to any Transaction, will not
be, required to register as an “investment company” as such term is defined in
the Investment Company Act of 1940, as amended.
(j)    Counterparty has not entered into and will not enter into agreements
similar to the Transactions described herein where the relevant calculation or
valuation dates in any initial hedge period, calculation period, relevant period
or settlement valuation period (each however defined) in such other transaction
will coincide at any



10

--------------------------------------------------------------------------------




time (including as a result of extensions in such initial hedge period,
calculation period, relevant period or settlement valuation period as provided
in the relevant agreements) with the Calculation Dates in any Relevant Period
or, if applicable, any Settlement Valuation Period under this Master
Confirmation. In the event that any relevant calculation or valuation dates in
any initial hedge period, relevant period, calculation period or settlement
valuation period in any other similar transaction coincides with any Calculation
Dates in any Relevant Period or, if applicable, Settlement Valuation Period
under this Master Confirmation as a result of any postponement of the Scheduled
Termination Date or extension of the Settlement Valuation Period pursuant to
“Valuation Disruption” above, Counterparty shall promptly amend such transaction
to avoid any such overlap.
4A.    Additional Representations, Warranties and Covenants of Dealer. In
addition to the representations, warranties and covenants in the Agreement,
Dealer represents, warrants and covenants to Counterparty that Dealer shall use
commercially reasonable efforts, during the Calculation Period and any
Settlement Valuation Period for each Transaction, to make all purchases of
Shares in connection with such Transaction in a manner that would comply with
the limitations set forth in clauses (b)(1), (b)(2), (b)(3) and (b)(4) and (c)
of Rule 10b-18 under the Exchange Act (“Rule 10b-18”), as if such rule were
applicable to such purchases and taking into account any applicable Securities
and Exchange Commission no-action letters as appropriate, and subject to any
delays between the execution and reporting of a trade of the Shares on the
Exchange and other circumstances beyond Dealer’s control; provided that, during
a Calculation Period, the foregoing agreement shall not apply to purchases made
to dynamically hedge for Dealer’s own account or the account of its affiliate(s)
the optionality arising under a Transaction (including, for the avoidance of
doubt, timing optionality); and provided further that, without limiting the
generality of the first sentence of this Section 4A, Dealer shall not be
responsible for any failure to comply with Rule 10b-18(b)(3) to the extent any
transaction that was executed (or deemed to be executed) by or on behalf of
Counterparty or an “affiliated purchaser” (as defined under Rule 10b-18)
pursuant to a separate agreement is not deemed to be an “independent bid” or an
“independent transaction” for purposes of Rule 10b-18(b)(3).
5.Regulatory Disruption. In the event that Dealer concludes, in its reasonable
discretion, that it is appropriate with respect to any legal, regulatory or
self-regulatory requirements or related policies and procedures (whether or not
such requirements, policies or procedures are imposed by law or have been
voluntarily adopted by Dealer but so long as such requirements, policies or
procedures are generally applicable in similar circumstances and not arbitrarily
or capriciously applied), for it to refrain from or decrease any market activity
on any Scheduled Trading Day or Days during the Calculation Period or, if
applicable, the Settlement Valuation Period, Dealer may by written notice to
Counterparty elect to deem that a Market Disruption Event has occurred and will
be continuing on such Scheduled Trading Day or Days.
6.10b5-1 Plan. Counterparty represents, warrants and covenants to Dealer that:
(a)    Counterparty is entering into this Master Confirmation and each
Transaction hereunder in good faith and not as part of a plan or scheme to evade
the prohibitions of Rule 10b5-1 under the Exchange Act (“Rule 10b5-1”) or any
other antifraud or anti-manipulation provisions of the federal or applicable
state securities laws and that it has not entered into or altered and will not
enter into or alter any corresponding or hedging transaction or position with
respect to the Shares. Counterparty acknowledges that it is the intent of the
parties that each Transaction entered into under this Master Confirmation comply
with the requirements of paragraphs (c)(1)(i)(A) and (B) of Rule 10b5-1 and each
Transaction entered into under this Master Confirmation shall be interpreted to
comply with the requirements of Rule 10b5-1(c).
(b)    Counterparty will not seek to control or influence Dealer’s decision to
make any “purchases or sales” (within the meaning of Rule 10b5-1(c)(1)(i)(B)(3))
under any Transaction entered into under this Master Confirmation, including,
without limitation, Dealer’s decision to enter into any hedging transactions.
Counterparty represents and warrants that it has consulted with its own advisors
as to the legal aspects of its adoption and implementation of this Master
Confirmation and each Supplemental Confirmation under Rule 10b5-1.
(c)    Counterparty acknowledges and agrees that any amendment, modification,
waiver or termination of this Master Confirmation or the relevant Supplemental
Confirmation must be effected in accordance with the requirements for the
amendment or termination of a “plan” as defined in Rule 10b5-1(c). Without
limiting the generality of the foregoing, any such amendment, modification,
waiver or termination shall be made in good faith and not as part of a plan or
scheme to evade the prohibitions of Rule 10b-5 under the Exchange Act, and no
such

11

--------------------------------------------------------------------------------




amendment, modification or waiver shall be made at any time at which
Counterparty or any officer, director, manager or similar person of Counterparty
is aware of any material non-public information regarding Counterparty or the
Shares.
7.Counterparty Purchases. Counterparty (or any “affiliated purchaser” as defined
in Rule 10b-18) shall not, without the prior written consent of Dealer, directly
or indirectly purchase any Shares (including by means of a derivative
instrument), listed contracts on the Shares or securities that are convertible
into, or exchangeable or exercisable for Shares (including, without limitation,
any Rule 10b-18 purchases of blocks (as defined in Rule 10b-18)) on any
Calculation Date during any Relevant Period or, if applicable, Settlement
Valuation Period, except through Dealer. However, the foregoing shall not (a)
limit Counterparty’s ability, pursuant to its employee incentive plan or
dividend reinvestment program, to re-acquire Shares from employees in connection
with such plan or program, (b) limit Counterparty’s ability to withhold Shares
to cover tax liabilities associated with such a plan, (c) prohibit any purchases
effected by or for an issuer “plan” by an “agent independent of the issuer”
(each as defined in Rule 10b-18), (d) otherwise restrict Counterparty’s or any
of its affiliates’ ability to repurchase Shares under privately negotiated, off
exchange transactions with any of its employees, officers, directors, affiliates
or any third party that are not expected to result in market transactions or (e)
limit Counterparty’s ability to grant stock and options to “affiliated
purchasers” (as defined in Rule 10b-18) or the ability of such affiliated
purchasers to acquire such stock or options in connection with Counterparty’s
compensation policies for directors, officers and employees or any agreements
with respect to the compensation of directors, officers or employees of any
entities that are acquisition targets of Counterparty, and in connection with
any such purchase under (a) through (e) above, Counterparty will be deemed to
represent to Dealer that such purchase does not constitute a “Rule 10b-18
purchase” (as defined in Rule 10b‑18).
8.Special Provisions for Merger Transactions. Notwithstanding anything to the
contrary herein or in the Equity Definitions:
(a)    Counterparty agrees that it:
(i)    will not during the period commencing on the Trade Date through the end
of the Relevant Period or, if applicable, the Settlement Valuation Period for
any Transaction make, or permit to be made (if within its control), any public
announcement (as defined in Rule 165(f) under the Securities Act) of any Merger
Transaction or potential Merger Transaction (a “Public Announcement”) unless
such Public Announcement is made prior to the opening or after the close of the
regular trading session on the Exchange for the Shares;
(ii)    shall promptly (but in any event prior to the next opening of the
regular trading session on the Exchange) notify Dealer following any such Public
Announcement that such Public Announcement has been made; and
(iii)    shall promptly (but in any event prior to the next opening of the
regular trading session on the Exchange) provide Dealer with written notice
specifying (i) Counterparty’s average daily Rule 10b-18 Purchases (as defined in
Rule 10b-18) during the three full calendar months immediately preceding the
date of such Public Announcement that were not effected through Dealer or its
affiliates and (ii) the number of Shares purchased pursuant to the proviso in
Rule 10b-18(b)(4) under the Exchange Act for the three full calendar months
preceding the date of such Public Announcement. Such written notice shall be
deemed to be a certification by Counterparty to Dealer that such information is
true and correct. In addition, Counterparty shall promptly notify Dealer of the
earlier to occur of the completion of the relevant Merger Transaction and the
completion of the vote by target shareholders.
(b)    Counterparty acknowledges that a Public Announcement may cause the terms
of any Transaction to be adjusted or such Transaction to be terminated;
accordingly, Counterparty acknowledges that in making any Public Announcement,
it must comply with the standards set forth in Section 6 above.
(c)    Upon the occurrence of any Public Announcement (whether made by
Counterparty or a third party) Dealer in its sole discretion may either (i)
elect that the Calculation Agent shall make adjustments to the terms of any
Transaction to account for the economic effect of such Public Announcement on
such Transaction (other than



12

--------------------------------------------------------------------------------




changing the designation of any Calculation Date), including, without
limitation, the Scheduled Termination Date or the Forward Price Adjustment
Amount, and/or suspend the Calculation Period and/or any Settlement Valuation
Period or (ii) treat the occurrence of such Public Announcement as an Additional
Termination Event with Counterparty as the sole Affected Party and the
Transactions hereunder as the Affected Transactions and with the amount under
Section 6(e) of the Agreement determined taking into account the fact that the
Calculation Period or Settlement Valuation Period, as the case may be, had fewer
Scheduled Trading Days than originally anticipated.
“Merger Transaction” means any merger, acquisition or similar transaction
involving a recapitalization as contemplated by Rule 10b-18(a)(13)(iv) under the
Exchange Act.
9.Special Provisions for Acquisition Transaction Announcements. (a) If an
Acquisition Transaction Announcement occurs on or prior to the Settlement Date
for any Transaction, then the Calculation Agent shall make such adjustments to
the exercise, settlement, payment or any other terms of such Transaction as the
Calculation Agent determines appropriate, at such time or at multiple times as
the Calculation Agent determines appropriate, to account for the economic effect
on such Transaction of such Acquisition Transaction Announcement (including
adjustments to account for changes in volatility, expected dividends, stock loan
rate and liquidity relevant to the Shares or to such Transaction). If an
Acquisition Transaction Announcement occurs after the Trade Date, but prior to
the First Acceleration Date of any Transaction, the First Acceleration Date
shall be the date of such Acquisition Transaction Announcement.
(b)    “Acquisition Transaction Announcement” means (i) the announcement of an
Acquisition Transaction, (ii) an announcement that Counterparty or any of its
subsidiaries has entered into an agreement, a letter of intent or an
understanding designed to result in an Acquisition Transaction, (iii) the
announcement of the intention to solicit or enter into, or to explore strategic
alternatives or other similar undertaking that could reasonably be expected to
include, an Acquisition Transaction, (iv) any other announcement that in the
reasonable judgment of the Calculation Agent may result in an Acquisition
Transaction or (v) any announcement of any change or amendment to any previous
Acquisition Transaction Announcement (including any announcement of the
abandonment of any such previously announced Acquisition Transaction, agreement,
letter of intent, understanding or intention). For the avoidance of doubt,
announcements as used in the definition of Acquisition Transaction Announcement
refer to any public announcement whether made by the Issuer or a third party.
(c)    “Acquisition Transaction” means (i) any Merger Event (for purposes of
this definition the definition of Merger Event shall be read with the references
therein to “100%” being replaced by “20%” and to “50%” by “75%” and without
reference to the clause beginning immediately following the definition of
Reverse Merger therein to the end of such definition), Tender Offer or Merger
Transaction or any other transaction involving the merger of Counterparty with
or into any third party, (ii) the sale or transfer of all or substantially all
of the assets of Counterparty, (iii) a recapitalization, reclassification,
binding share exchange or other similar transaction with respect to
Counterparty, (iv) any acquisition, lease, exchange, transfer, disposition
(including by way of spin-off or distribution) of assets (including any capital
stock or other ownership interests in subsidiaries) or other similar event by
Counterparty or any of its subsidiaries where the aggregate consideration
transferable or receivable by or to Counterparty or its subsidiaries exceeds 15%
of the market capitalization of Counterparty and (v) any transaction in which
Counterparty or its board of directors has a legal obligation to make a
recommendation to its shareholders in respect of such transaction (whether
pursuant to Rule 14e-2 under the Exchange Act or otherwise).
10.Acknowledgments. (a) The parties hereto intend for:
(i)each Transaction to be a “securities contract” as defined in Section 741(7)
of the Bankruptcy Code, a “swap agreement” as defined in Section 101(53B) of the
Bankruptcy Code and a “forward contract” as defined in Section 101(25) of the
Bankruptcy Code, and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(17), 362(b)(27),
362(o), 546(e), 546(g), 546(j), 555, 556, 560 and 561 of the Bankruptcy Code;
(ii)the Agreement to be a “master netting agreement” as defined in Section
101(38A) of the Bankruptcy Code;

13

--------------------------------------------------------------------------------




(iii)a party’s right to liquidate, terminate or accelerate any Transaction, net
out or offset termination values or payment amounts, and to exercise any other
remedies upon the occurrence of any Event of Default or Termination Event under
the Agreement with respect to the other party or any Extraordinary Event that
results in the termination or cancellation of any Transaction to constitute a
“contractual right” (as defined in the Bankruptcy Code); and
(iv)all payments for, under or in connection with each Transaction, all payments
for the Shares (including, for the avoidance of doubt, payment of the Prepayment
Amount) and the transfer of such Shares to constitute “settlement payments” and
“transfers” (as defined in the Bankruptcy Code).
(b)    Counterparty acknowledges that:
(i)    during the term of any Transaction, Dealer and its affiliates may buy or
sell Shares or other securities or buy or sell options or futures contracts or
enter into swaps or other derivative securities in order to establish, adjust or
unwind its hedge position with respect to such Transaction;
(ii)    Dealer and its affiliates may also be active in the market for the
Shares and derivatives linked to the Shares other than in connection with
hedging activities in relation to any Transaction, including acting as agent or
as principal and for its own account or on behalf of customers;
(iii)    Dealer shall make its own determination as to whether, when or in what
manner any hedging or market activities in Counterparty’s securities shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Forward Price and the VWAP Price;
(iv)    any market activities of Dealer and its affiliates with respect to the
Shares may affect the market price and volatility of the Shares, as well as the
Forward Price and VWAP Price, each in a manner that may be adverse to
Counterparty; and
(v)    each Transaction is a derivatives transaction in which it has granted
Dealer an option; Dealer may purchase shares for its own account at an average
price that may be greater than, or less than, the price paid by Counterparty
under the terms of the related Transaction.
(c)    Counterparty:
(i)is an “institutional account” as defined in FINRA Rule 4512(c);
(ii)is capable of evaluating investment risks independently, both in general and
with regard to all transactions and investment strategies involving a security
or securities, and will exercise independent judgment in evaluating the
recommendations of Dealer or its associated persons unless it has otherwise
notified Dealer in writing; and
(iii)will notify Dealer if any of the statements contained in clause (i) or (ii)
of this Section 10(c) ceases to be true.
11.Credit Support Documents. The parties hereto acknowledge that no Transaction
hereunder is secured by any collateral that would otherwise secure the
obligations of Counterparty herein or pursuant to the Agreement.
12.Set-off. (a) The parties agree to amend Section 6 of the Agreement by adding
a new Section 6(f) thereto as follows:
“(f) Upon the occurrence of an Event of Default or Termination Event with
respect to a party who is the Defaulting Party or the Affected Party (“X”), the
other party (“Y”) will have the right (but not be obliged) without prior notice
to X or any other person to set-off or apply any obligation of X owed to Y (or
any Affiliate of Y) (whether or not matured or contingent and whether or not



14

--------------------------------------------------------------------------------




arising under the Agreement, and regardless of the currency, place of payment or
booking office of the obligation) against any obligation of Y (or any Affiliate
of Y) owed to X (whether or not matured or contingent and whether or not arising
under the Agreement, and regardless of the currency, place of payment or booking
office of the obligation). Y will give notice to the other party of any set-off
effected under this Section 6(f).
Amounts (or the relevant portion of such amounts) subject to set-off may be
converted by Y into the Termination Currency at the rate of exchange at which
such party would be able, acting in a reasonable manner and in good faith, to
purchase the relevant amount of such currency. If any obligation is
unascertained, Y may in good faith estimate that obligation and set-off in
respect of the estimate, subject to the relevant party accounting to the other
when the obligation is ascertained. Nothing in this Section 6(f) shall be
effective to create a charge or other security interest. This Section 6(f) shall
be without prejudice and in addition to any right of set-off, combination of
accounts, lien or other right to which any party is at any time otherwise
entitled (whether by operation of law, contract or otherwise).”
(b)    Notwithstanding anything to the contrary in the foregoing, Dealer agrees
not to set off or net amounts due from Counterparty with respect to any
Transaction against amounts due from Dealer to Counterparty with respect to
contracts or instruments that are not Equity Contracts. “Equity Contract” means
any transaction or instrument that does not convey to Dealer rights, or the
ability to assert claims, that are senior to the rights and claims of common
stockholders in the event of Counterparty’s bankruptcy.
13.Delivery of Shares. Notwithstanding anything to the contrary herein, Dealer
may, by prior notice to Counterparty, satisfy its obligation to deliver any
Shares or other securities on any date due (an “Original Delivery Date”) by
making separate deliveries of Shares or such securities, as the case may be, at
more than one time on or prior to such Original Delivery Date, so long as the
aggregate number of Shares and other securities so delivered on or prior to such
Original Delivery Date is equal to the number required to be delivered on such
Original Delivery Date.
14.Early Termination. In the event that an Early Termination Date (whether as a
result of an Event of Default or a Termination Event) occurs or is designated
with respect to any Transaction (except as a result of a Merger Event in which
the consideration or proceeds to be paid to holders of Shares consists solely of
cash), if either party would owe any amount to the other party pursuant to
Section 6(d)(ii) of the Agreement (any such amount, a “Payment Amount”), then,
in lieu of any payment of such Payment Amount, Counterparty may, no later than
the Early Termination Date or the date on which such Transaction is terminated,
elect to deliver or for Dealer to deliver, as the case may be, to the other
party a number of Shares (or, in the case of a Merger Event, a number of units,
each comprising the number or amount of the securities or property that a
hypothetical holder of one Share would receive in such Merger Event (each such
unit, an “Alternative Delivery Unit” and, the securities or property comprising
such unit, “Alternative Delivery Property”)) with a value equal to the Payment
Amount, as determined by the Calculation Agent (and the parties agree that, in
making such determination of value, the Calculation Agent may take into account
a number of factors, including the market price of the Shares or Alternative
Delivery Property on the date of early termination and, if such delivery is made
by Dealer, the prices at which Dealer purchases Shares or Alternative Delivery
Property on any Calculation Date to fulfill its delivery obligations under this
Section 14); provided that in determining the composition of any Alternative
Delivery Unit, if the relevant Merger Event involves a choice of consideration
to be received by holders, such holder shall be deemed to have elected to
receive the maximum possible amount of cash; and provided further that
Counterparty may make such election only if Counterparty represents and warrants
to Dealer in writing on the date it notifies Dealer of such election that, as of
such date, Counterparty is not aware of any material non-public information
concerning the Shares and is making such election in good faith and not as part
of a plan or scheme to evade compliance with the federal securities laws. If
such delivery is made by Counterparty, paragraphs 2 through 7 of Annex A shall
apply as if such delivery were a settlement of the Transaction to which Net
Share Settlement applied, the Cash Settlement Payment Date were the Early
Termination Date and the Forward Cash Settlement Amount were zero (0) minus the
Payment Amount owed by Counterparty.

15

--------------------------------------------------------------------------------




15.Calculations and Payment Date upon Early Termination. The parties acknowledge
and agree that in calculating Loss pursuant to Section 6 of the Agreement Dealer
may (but need not) determine losses without reference to actual losses incurred
but based on expected losses assuming a commercially reasonable (including
without limitation with regard to reasonable legal and regulatory guidelines)
risk bid were used to determine loss to avoid awaiting the delay associated with
closing out any hedge or related trading position in a commercially reasonable
manner prior to or promptly following the designation of an Early Termination
Date. Notwithstanding anything to the contrary herein or in Section 6(d)(ii) of
the Agreement or in the Equity Definitions, all amounts calculated as being due
in respect of an Early Termination Date under Section 6(e) of the Agreement or
other termination or cancellation of a Transaction hereunder will be payable on
the day that notice of the amount payable is effective; provided that if
Counterparty elects to receive Shares or Alternative Delivery Property in
accordance with Section 14, such Shares or Alternative Delivery Property shall
be delivered on a date selected by Dealer as promptly as practicable.
16.Dealer Purchases. During any Relevant Period or, if applicable, Settlement
Valuation Period, Dealer shall not purchase any Shares or enter into any
transactions that, in whole or in part, have the effect of giving Dealer “long”
economic exposure to the Shares in connection with any Transaction on any
Exchange Business Day that is not a Calculation Date; provided that (i) Dealer
shall be permitted on any day to exercise listed options relating to Shares or
deliver or receive Shares upon exercise of listed options relating to Shares, in
either case so long as such options were purchased or written in compliance with
this sentence and (ii) during the period (if any) from and including the Trade
Date to but excluding the Calculation Period Start Date, Dealer shall be
permitted to enter into delta-neutral volatility hedging transactions so long as
such transactions (with such transactions entered into with the same
counterparty viewed in the aggregate) do not result in an immediate increase in
Dealer’s net “long” exposure to the Shares and do not involve open market
purchases of Shares.
17.Automatic Termination Provisions. Notwithstanding anything to the contrary in
Section 6 of the Agreement, if a Termination Price is specified in any
Supplemental Confirmation, then an Additional Termination Event with
Counterparty as the sole Affected Party and the Transaction to which such
Supplemental Confirmation relates as the Affected Transaction will automatically
occur without any notice or action by Dealer or Counterparty if the VWAP Price
for any Exchange Business Day is below such Termination Price, and such Exchange
Business Day will be the “Early Termination Date” for purposes of the Agreement.
18.Delivery of Cash. For the avoidance of doubt, nothing in this Master
Confirmation shall be interpreted as requiring Counterparty to deliver cash in
respect of the settlement of the Transactions contemplated by this Master
Confirmation following payment by Counterparty of the relevant Prepayment
Amount, except in circumstances where the required cash settlement thereof is
permitted for classification of the contract as equity by ASC 815-40,
Derivatives and Hedging - Contracts in Entity’s Own Equity, as in effect on the
relevant Trade Date (including, without limitation, where Counterparty so elects
to deliver cash or fails timely to elect to deliver Shares or Alternative
Delivery Property in respect of the settlement of such Transactions).
19.Claim in Bankruptcy. Dealer acknowledges and agrees that this Confirmation is
not intended to convey to it rights with respect to the Transactions that are
senior to the claims of common stockholders in the event of Counterparty’s
bankruptcy.
20.Governing Law. The Agreement, this Master Confirmation, each Supplemental
Confirmation and all matters arising in connection with the Agreement, this
Master Confirmation and each Supplemental Confirmation shall be governed by, and
construed and enforced in accordance with, the laws of the State of New York
(without reference to its choice of laws doctrine other than Title 14 of Article
5 of the New York General Obligations Law).
21.Illegality. The parties agree that, for the avoidance of doubt, for purposes
of Section 5(b)(i) of the Agreement, “any applicable law” shall include the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, any rules and
regulations promulgated thereunder and any similar law or regulation, without
regard to Section 739 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 or any similar legal certainty provision in any
legislation enacted, or rule or regulation promulgated, on or after the Trade
Date, and the consequences specified in the Agreement, including without
limitation, the consequences specified in Section 6 of the Agreement, shall
apply to any Illegality arising from any such act, rule or regulation.

16

--------------------------------------------------------------------------------




22.
Offices.

(a)    The Office of Dealer for each Transaction is: 200 West Street, New York,
New York 10282-2198.
(b)    The Office of Counterparty for each Transaction is: 550 South Tryon
Street, Charlotte, North Carolina 28202-1803.
23.Submission to Jurisdiction. Section 13(b) of the Agreement is deleted in its
entirety and replaced by the following:
“Each party hereby irrevocably and unconditionally submits for itself and its
property in any suit, legal action or proceeding relating to this Agreement
and/or any Transaction, or for recognition and enforcement of any judgment in
respect thereof, (each, “Proceedings”) to the exclusive jurisdiction of the
Supreme Court of the State of New York, sitting in New York County, the courts
of the United States of America for the Southern District of New York and
appellate courts from any thereof. Nothing in the Master Confirmation, any
Supplemental Confirmation or this Agreement precludes either party from bringing
Proceedings in any other jurisdiction if (A) the courts of the State of New York
or the United States of America for the Southern District of New York lack
jurisdiction over the parties or the subject matter of the Proceedings or
declines to accept the Proceedings on the grounds of lacking such jurisdiction;
(B) the Proceedings are commenced by a party for the purpose of enforcing
against the other party’s property, assets or estate any decision or judgment
rendered by any court in which Proceedings may be brought as provided hereunder;
(C) the Proceedings are commenced to appeal any such court’s decision or
judgment to any higher court with competent appellate jurisdiction over that
court’s decisions or judgments if that higher court is located outside the State
of New York or Borough of Manhattan, such as a federal court of appeals or the
U.S. Supreme Court; or (D) any suit, action or proceeding has been commenced in
another jurisdiction by or against the other party or against its property,
assets or estate and, in order to exercise or protect its rights, interests or
remedies under this Agreement, the Master Confirmation or any Supplemental
Confirmation, the party (1) joins, files a claim, or takes any other action, in
any such suit, action or proceeding, or (2) otherwise commences any Proceeding
in that other jurisdiction as the result of that other suit, action or
proceeding having commenced in that other jurisdiction.”
24.Waiver of Trial by Jury. EACH OF COUNTERPARTY AND DEALER HEREBY IRREVOCABLY
WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON
BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE AGREEMENT, THIS MASTER CONFIRMATION, EACH SUPPLEMENTAL
CONFIRMATION AND EACH TRANSACTION HEREUNDER.
25.Counterparts. This Master Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Master Confirmation by signing and delivering one
or more counterparts.
26.Calculations and Adjustments. For the avoidance of doubt, any calculation,
adjustment or other determination made by Dealer, the Calculation Agent or a
Determining Party hereunder will be provided to Counterparty on or prior to the
effective date thereof or the effective date of any notice of an amount payable
in respect thereof (including any such notice referenced in Section 6(d)(ii) of
the Agreement) in a written statement showing, in reasonable detail,
such calculation, adjustment or other determination and the basis therefor
(including any quotations, market data and information from internal or external
sources used in making such calculation, adjustment or other determination), it
being understood that no person preparing or furnishing any such written
statement shall have an obligation to disclose proprietary or confidential
information; provided that in the case of determinations that are not
calculations or adjustments, such a statement shall be required only to the
extent that such a statement is reasonably necessary to show such determination
or the basis therefor because such

17

--------------------------------------------------------------------------------




determination or basis is not apparent, and such a statement shall not be
required where such determination is stated to be at Dealer’s sole election or
discretion.





18

--------------------------------------------------------------------------------




    
Counterparty hereby agrees (a) to check this Master Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to any particular Transaction to which this
Master Confirmation relates, by manually signing this Master Confirmation or
this page hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy to
Equity Derivatives Documentation Department, Facsimile No. 212-428-1980/83.
Yours faithfully,
GOLDMAN, SACHS & CO.
By:     /s/ Daniela A. Rouse     
Authorized Signatory
Agreed and Accepted By:
DUKE ENERGY CORPORATION
By:
/s/ Stephen G. De May    

Name: Stephen G. De May
Title: Senior Vice President and Treasurer






--------------------------------------------------------------------------------








SCHEDULE A


SUPPLEMENTAL CONFIRMATION


To:


Duke Energy Corporation
550 South Tryon Street
Charlotte, North Carolina 28202-1803
From:
Goldman, Sachs & Co.
Subject:
Accelerated Stock Buyback
Ref. No:
[Insert Reference No.]
Date:
[Insert Date]
 
 

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Goldman, Sachs & Co.
(“Dealer”) and Duke Energy Corporation (“Counterparty”) (together, the
“Contracting Parties”) on the Trade Date specified below. This Supplemental
Confirmation is a binding contract between Dealer and Counterparty as of the
relevant Trade Date for the Transaction referenced below.
1.    This Supplemental Confirmation supplements, forms part of, and is subject
to the Master Confirmation dated as of April 6, 2015 (the “Master Confirmation”)
between the Contracting Parties, as amended and supplemented from time to time.
All provisions contained in the Master Confirmation govern this Supplemental
Confirmation except as expressly modified below.
2.    The terms of the Transaction to which this Supplemental Confirmation
relates are as follows:


Trade Date:
[ ]
Forward Price Adjustment Amount:
USD [   ]
Calculation Period Start Date:
[ ]
Scheduled Termination Date:
[ ]
First Acceleration Date:
[ ]
Prepayment Amount:
USD [ ]
Prepayment Date:
[ ]
Initial Shares:
[ ] Shares; provided that if, in connection with the Transaction, Dealer is
unable to borrow or otherwise acquire a number of Shares equal to the Initial
Shares for delivery to Counterparty on the Initial Share Delivery Date, the
Initial Shares delivered on the Initial Share Delivery Date shall be reduced to
such number of Shares that Dealer is able to so borrow or otherwise acquire.
Initial Share Delivery Date:
[ ]


S-1

--------------------------------------------------------------------------------




Ordinary Dividend Amount:
For the Dividend scheduled to have an ex-dividend date of the first Scheduled
Ex-Dividend Date, USD [   ]; for the Dividend scheduled to have an ex-dividend
date of the second Scheduled Ex-Dividend Date, USD [   ]; . . .
Scheduled Ex-Dividend Dates:
[         ]
Maximum Stock Loan Rate:
[ ] basis points per annum
Initial Stock Loan Rate:
[ ] basis points per annum
Termination Price:
USD [ ] per Share
Additional Relevant Days:
The [ ] Calculation Dates immediately following the Calculation Period.



3.    Calculation Dates:
1.
 
2.
 
3.
 
4.
 
5.
 
6.
 
7.
 
8.
 
9.
 
10.
 
11.
 
12.
 
13.
 
14.
 
15.
 
16.
 
17.
 
18.
 
19.
 
20.
 
21.
 
22.
 
23.
 
24.
 
25.
 
26.
 
27.
 
28.
 
29.
 
30.
 
31.
 
32.
 
33.
 
34.
 
35.
 
36.
 
37.
 
38.
 
39.
 
40.
 
41.
 
42.
 
43.
 
44.
 
45.
 
46.
 
47.
 
48.
 
49.
 
50.
 
51.
 
52.
 
53.
 
54.
 
55.
 
56.
 
57.
 
58.
 
59.
 
60.
 


S-2

--------------------------------------------------------------------------------




61.
 
62.
 
63.
 
64.
 
65.
 
66.
 
67.
 
68.
 
69.
 
70.
 
71.
 
72.
 
73.
 
74.
 
75.
 
76.
 
77.
 
78.
 
79.
 
80.
 
81.
 
82.
 
83.
 
84.
 

4.    Counterparty represents and warrants to Dealer that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act during either (i) the four full calendar weeks immediately
preceding the Trade Date or (ii) during the calendar week in which the Trade
Date occurs.
5.    This Supplemental Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Supplemental Confirmation by signing and
delivering one or more counterparts.

S-3

--------------------------------------------------------------------------------








    
Counterparty hereby agrees (a) to check this Supplemental Confirmation carefully
and immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction to which this
Supplemental Confirmation relates, by manually signing this Supplemental
Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Equity Derivatives Documentation Department, Facsimile No.
212-428-1980/83.
Yours sincerely,


GOLDMAN, SACHS & CO.
By: ________________________________
Authorized Signatory
Agreed and Accepted By:
DUKE ENERGY CORPORATION
By: ________________________________
Name:
Title:



S-4

--------------------------------------------------------------------------------






ANNEX A
COUNTERPARTY SETTLEMENT PROVISIONS
1.    The following Counterparty Settlement Provisions shall apply to the extent
indicated under the Master Confirmation:
Settlement Currency:
USD

Settlement Method Election:
Applicable; provided that (i) Section 7.1 of the Equity Definitions is hereby
amended by deleting the word “Physical” in the sixth line thereof and replacing
it with the words “Net Share” and (ii) the Electing Party may make a settlement
method election only if the Electing Party represents and warrants to Dealer in
writing on the date it notifies Dealer of its election that, as of such date,
the Electing Party is not aware of any material non-public information
concerning Counterparty or the Shares and is electing the settlement method in
good faith and not as part of a plan or scheme to evade compliance with the
federal securities laws.

Electing Party:
Counterparty

Settlement Method
Election Date:
The earlier of (i) the Scheduled Termination Date and (ii) the second
Calculation Date immediately following the Accelerated Termination Date (in
which case the election under Section 7.1 of the Equity Definitions shall be
made no later than 10 minutes prior to the open of trading on the Exchange on
such second Calculation Date), as the case may be.

Default Settlement Method:
Cash Settlement

Forward Cash Settlement
Amount:
The Number of Shares to be Delivered multiplied by the Settlement Price.

Settlement Price:
The average of the VWAP Prices for the Calculation Dates in the Settlement
Valuation Period, subject to Valuation Disruption as specified in the Master
Confirmation.

Settlement Valuation Period:
A number of Calculation Dates selected by Dealer in its reasonable discretion,
beginning on the Calculation Date immediately following the earlier of (i) the
Scheduled Termination Date or (ii) the Calculation Date immediately following
the Termination Date.

Cash Settlement:
If Cash Settlement is applicable, then Buyer shall pay to Seller the absolute
value of the Forward Cash Settlement Amount on the Cash Settlement Payment Date.

Cash Settlement
Payment Date:
The date one Settlement Cycle following the last day of the Settlement Valuation
Period.


A-1

--------------------------------------------------------------------------------




Net Share Settlement
Procedures:
If Net Share Settlement is applicable, Net Share Settlement shall be made in
accordance with paragraphs 2 through 7 below.



2.    Net Share Settlement shall be made by delivery on the Cash Settlement
Payment Date of a number of Shares satisfying the conditions set forth in
paragraph 3 below (the “Registered Settlement Shares”), or a number of Shares
not satisfying such conditions (the “Unregistered Settlement Shares”), in either
case with a value equal to the absolute value of the Forward Cash Settlement
Amount, with such Shares’ value based on the value thereof to Dealer (which
value shall, in the case of Unregistered Settlement Shares, take into account a
commercially reasonable illiquidity discount), in each case as determined by the
Calculation Agent.


3.    Counterparty may only deliver Registered Settlement Shares pursuant to
paragraph 2 above if:
(a)    a registration statement covering public resale of the Registered
Settlement Shares by Dealer (the “Registration Statement”) shall have been filed
with the Securities and Exchange Commission under the Securities Act and been
declared or otherwise become effective on or prior to the date of delivery, and
no stop order shall be in effect with respect to the Registration Statement; a
printed prospectus relating to the Registered Settlement Shares (including any
prospectus supplement thereto, the “Prospectus”) shall have been delivered to
Dealer, in such quantities as Dealer shall reasonably have requested, on or
prior to the date of delivery;
(b)    the form and content of the Registration Statement and the Prospectus
(including, without limitation, any sections describing the plan of
distribution) shall be satisfactory to Dealer;
(c)    as of or prior to the date of delivery, Dealer and its agents shall have
been afforded a reasonable opportunity to conduct a due diligence investigation
with respect to Counterparty customary in scope for underwritten offerings of
equity securities and the results of such investigation are satisfactory to
Dealer, in its discretion; and
(d)    as of the date of delivery, an agreement (the “Underwriting Agreement”)
shall have been entered into with Dealer in connection with the public resale of
the Registered Settlement Shares by Dealer substantially similar to underwriting
agreements customary for underwritten offerings of equity securities, in form
and substance reasonably satisfactory to Dealer, which Underwriting Agreement
shall include, without limitation, provisions substantially similar to those
contained in such underwriting agreements relating, without limitation, to the
mutual indemnification of, and contribution in connection with the liability of,
the parties and the provision of customary opinions, accountants’ comfort
letters and lawyers’ negative assurance letters.
4.    If Counterparty delivers Unregistered Settlement Shares pursuant to
paragraph 2 above:
(a)    all Unregistered Settlement Shares shall be delivered to Dealer (or any
affiliate of Dealer designated by Dealer) pursuant to the exemption from the
registration requirements of the Securities Act provided by Section 4(a)(2)
thereof;
(b)    as of or prior to the date of delivery, Dealer and any potential
purchaser of any such shares from Dealer (or any affiliate of Dealer designated
by Dealer) identified by Dealer shall be afforded a commercially reasonable
opportunity to conduct a due diligence investigation with respect to
Counterparty customary in scope for similarly-sized private placements of equity
securities (including, without limitation, the right to have made available to
them for inspection all financial and other records, pertinent corporate
documents and other information reasonably requested by them); provided that,
prior to receiving or being granted access to any such information, any such
potential purchaser may be required by Counterparty to enter into a customary
non-disclosure agreement with Counterparty in respect of any such due diligence
investigation;

A-2

--------------------------------------------------------------------------------




(c)    as of the date of delivery, Counterparty shall enter into an agreement (a
“Private Placement Agreement”) with Dealer (or any affiliate of Dealer
designated by Dealer) in connection with the private placement of such shares by
Counterparty to Dealer (or any such affiliate) and the private resale of such
shares by Dealer (or any such affiliate), substantially similar to private
placement purchase agreements customary for private placements of equity
securities, in form and substance commercially reasonably satisfactory to
Dealer, which Private Placement Agreement shall include, without limitation,
provisions substantially similar to those contained in such private placement
purchase agreements relating, without limitation, to the mutual indemnification
of, and contribution in connection with the liability of, the parties and the
provision of customary opinions, accountants’ comfort letters and lawyers’
negative assurance letters, and shall provide for the payment by Counterparty of
all reasonable fees and expenses in connection with such resale, including all
reasonable fees and expenses of counsel for Dealer, and shall contain
representations, warranties, covenants and agreements of Counterparty reasonably
necessary or advisable to establish and maintain the availability of an
exemption from the registration requirements of the Securities Act for such
resales; and
(d)    in connection with the private placement of such shares by Counterparty
to Dealer (or any such affiliate) and the private resale of such shares by
Dealer (or any such affiliate), Counterparty shall, if so requested by Dealer,
prepare, in cooperation with Dealer, a private placement memorandum in form and
substance reasonably satisfactory to Dealer.
5.    Dealer, itself or through an affiliate (the “Selling Agent”) or any
underwriter(s), will sell in a commercially reasonable manner all, or such
lesser portion as may be required hereunder, of the Registered Settlement Shares
or Unregistered Settlement Shares and any Makewhole Shares (as defined below)
(together, the “Settlement Shares”) delivered by Counterparty to Dealer pursuant
to paragraph 6 below commencing on the Cash Settlement Payment Date and
continuing until the date on which the aggregate Net Proceeds (as such term is
defined below) of such sales, as determined by Dealer, is equal to the absolute
value of the Forward Cash Settlement Amount (such date, the “Final Resale
Date”). If the proceeds of any sale(s) made by Dealer, the Selling Agent or any
underwriter(s), net of any reasonable fees and commissions (including, without
limitation, underwriting or placement fees) customary for similar transactions
under the circumstances at the time of the offering, together with reasonable
carrying charges and expenses incurred in connection with the offer and sale of
the Shares (including, but without limitation to, the covering of any
over-allotment or short position (syndicate or otherwise)) (the “Net Proceeds”)
exceed the absolute value of the Forward Cash Settlement Amount, Dealer will
refund, in USD (or, at Counterparty’s election, Shares of equivalent value, as
determined by the Calculation Agent), such excess to Counterparty on the date
that is three (3) Currency Business Days following the Final Resale Date (or, in
the case of such a refund in Shares, commercially reasonably promptly
thereafter), and, if any portion of the Settlement Shares remains unsold, Dealer
shall return to Counterparty on that date such unsold Shares.
6.    If the Calculation Agent determines that the Net Proceeds received from
the sale of the Registered Settlement Shares or Unregistered Settlement Shares
or any Makewhole Shares, if any, pursuant to this paragraph 6 are less than the
absolute value of the Forward Cash Settlement Amount (the amount in USD by which
the Net Proceeds are less than the absolute value of the Forward Cash Settlement
Amount being the “Shortfall” and the date on which such determination is made,
the “Deficiency Determination Date”), Counterparty shall on the Calculation Date
next succeeding the Deficiency Determination Date (the “Makewhole Notice Date”)
deliver to Dealer, through the Selling Agent, a notice of Counterparty’s
election that Counterparty shall either (i) pay an amount in cash equal to the
Shortfall on the day that is one (1) Currency Business Day after the Makewhole
Notice Date, or (ii) deliver additional Shares. If Counterparty elects to
deliver to Dealer additional Shares, then Counterparty shall deliver additional
Shares in compliance with the terms and conditions of paragraph 3 or paragraph 4
above, as the case may be (the “Makewhole Shares”), on the first Clearance
System Business Day which is also a Calculation Date following the Makewhole
Notice Date in such number as the Calculation Agent reasonably believes would
have a market value on that Calculation Date equal to the Shortfall. Such
Makewhole Shares shall be sold by Dealer in accordance with the provisions
above; provided that if the sum of the Net Proceeds from the sale of the
originally delivered Shares and the Net Proceeds from the sale of any Makewhole
Shares is less than the absolute value of the Forward Cash Settlement Amount
then Counterparty shall, at its election, either make such cash payment or
deliver to Dealer further Makewhole Shares until such Shortfall has been reduced
to zero.
7.    Notwithstanding the foregoing, in no event shall the aggregate number of
Settlement Shares and Makewhole Shares be greater than the Reserved Shares minus
the amount of any Shares actually

A-3

--------------------------------------------------------------------------------




delivered by Counterparty under any other Transaction(s) under this Master
Confirmation (the result of such calculation, the “Capped Number”). Counterparty
represents and warrants (which shall be deemed to be repeated on each day that a
Transaction is outstanding) that the Capped Number is equal to or less than the
number of Shares determined according to the following formula:
A - B
Where
A = the number of authorized but unissued shares of the Counterparty that are
not reserved for future issuance on the date of the determination of the Capped
Number; and

B = the maximum number of Shares required to be delivered to third parties if
Counterparty elected Net Share Settlement of all transactions in the Shares
(other than Transactions in the Shares under this Master Confirmation) with all
third parties that are then currently outstanding and unexercised.
“Reserved Shares” means, initially, 19,490,000 Shares. The Reserved Shares may
be increased or decreased in a Supplemental Confirmation.



A-4